       Case 2:19-cv-01384-MLCF-JVM Document 97 Filed 06/25/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

    JOHNNY TRAWEEK                      *                    CIVIL ACTION NO. 19-1384
                                        *
                                        *                    SECTION: “F”(1)
    VERSUS                              *
                                        *                    JUDGE IVAN L. R. LEMELLE
    MARLIN GUSMAN, ET AL.               *
                                        *                    MAGISTRATE JUDGE
                                        *                    JANIS VAN MEERVELD
    *********************************** *

                                                     ORDER

        Before the Court is Plaintiff’s Motion to Compel a response to his Request for Production

26 from the Secretary of the Louisiana Department of Public Safety and Corrections (“DPSC”)

James LeBlanc. (Rec. Doc. 96). LeBlanc has filed a memorandum in opposition in which, among

other things, he asserts that plaintiff failed to hold a conference in accordance with Rule 37(a)(1).1

He says the parties have now scheduled a conference to be held on June 29, 2020. Whatever the

plaintiff’s attempts to hold such a conference in advance of filing, the court finds that the parties

must confer prior to the court taking up the Motion to Compel. Accordingly,

        IT IS ORDERED that the parties shall conduct a discovery conference to discuss Requests

for Production 26 and 27 on or before June 29, 2020. Such conference shall be by telephone, video,

or in person.

        IT IS FURTHER ORDERED that by June 30, 2020, plaintiff shall file a supplemental

certification specifically setting forth: (1) who participated in the conference, (2) when the

conference took place, (3) whether the conference was conducted by phone, by video conference,

or in person, (4) the duration of the conference, (5) the specific, itemized topics that were addressed


1
  “[A] party may move for an order compelling disclosure or discovery. The motion must include a certification that
the movant has in good faith conferred or attempted to confer with the person or party failing to make disclosure or
discovery in an effort to obtain it without court action.” Fed. R. Civ. P. 37(a)(1).

                                                         1
      Case 2:19-cv-01384-MLCF-JVM Document 97 Filed 06/25/20 Page 2 of 2



at the conference, (6) whether any issues were resolved by the parties, and, if so, the terms of the

resolution, and (7) whether any issues remain. If any issues remain, plaintiff shall also file by June

30, 2020, a supplemental memorandum of no more than five pages addressing the importance of

the sought-after information and his response to defendant’s objection of undue burden. If a

supplemental memorandum is filed, defendant shall file a response to the supplemental

memorandum by July 2, 2020 at 5:00 p.m. Such response shall address defendant’s objection of

undue burden with specificity and shall explain what alternatives, if any, would alleviate such

burden.

       IT IS FURTHER ORDERED that oral argument on the Motion to Compel will be held via

VIDEO CONFERENCE on July 8, 2020, at 11:00 a.m., before Magistrate Judge Janis van

Meerveld. Personal appearance is not allowed. A Zoom for Government link to join the

conference will be circulated to counsel of record via email.

       New Orleans, Louisiana, this 25th day of June, 2020.



                                                          Janis van Meerveld
                                                      United States Magistrate Judge




                                                  2
